Citation Nr: 1603505	
Decision Date: 02/02/16    Archive Date: 02/11/16	

DOCKET NO.  12-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Entitlement to service connection for Type II diabetes mellitus, to include due to Agent Orange exposure.
 
2.  Entitlement to service connection for strep throat, or the residuals thereof.
 
3.  Entitlement to service connection for a right knee cyst, to include a Baker's cyst of the right knee.
 
4.  Entitlement to service connection for a hernia, or residuals thereof.
 
5.  Entitlement to service connection for a right foot disorder other than pes planus, claimed as the residuals of right foot fracture.
 
6.  Entitlement to service connection for a left foot disorder other than pes planus, claimed as the residuals of left foot fracture.
 
7.  Entitlement to service connection for a respiratory disorder, to include pneumonia, asthma, bronchitis, and chronic obstructive pulmonary disease.
 
8.  Entitlement to service connection for bilateral hearing loss.
 
9.  Entitlement to service connection for chronic tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1962 to August 1965, and from January 1973 to October 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record. 
 
In October 2014, the Board granted entitlement to service connection for bilateral pes planus.  In that same decision, the Board dismissed a claim of entitlement to service connection for hypertension.  Accordingly, those issues are no longer before the Board.  At that same time, the Board remanded for additional development all those issues noted on the title page of this decision.  The case is now, once more, before the Board for appellate review.
 
The issues of entitlement to service connection for Type II diabetes mellitus, bilateral hearing loss, and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  Strep throat, or residuals thereof, is not shown to have been present in service, or as a chronic disability at any time thereafter.
 
2.  The Veteran does not currently suffer from a chronic right knee cyst, to include a Baker's cyst.
 
3.  The Veteran's left inguinal hernia as likely as not had its origin during his second period of active military service.
 
4.  A chronic right foot disorder other than pes planus, to include the residuals of right foot fracture, is not shown to have been present in service, or, in the case of gout or a bunion, until many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service.
 
5.  A chronic left foot disorder other than pes planus, to include the residuals of left foot fracture, is not shown to have been present in service, or until many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service.
 
6.  A chronic respiratory disorder, to include pneumonia, asthma, bronchitis, and chronic obstructive pulmonary disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service.
 
 
CONCLUSIONS OF LAW
 
1.  Strep throat, or residuals thereof, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  A chronic right knee cyst, to include a Baker's cyst, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.303
 
3.  A left inguinal hernia was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103; 38 C.F.R. §§ 3.102, 3.303.
 
4.  A chronic right foot disorder, other than pes planus, to include the residuals of right foot fracture, gout, and/or a bunion, was not incurred in or aggravated by active military service, nor may right foot osteoarthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2015).
 
5.  A chronic left foot disorder other than pes planus, to include residuals of left foot fracture, was not incurred in or aggravated by active military service, nor may left foot osteoarthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A; 38 C.F.R. §§  3.303, 3.307, 3.309.
 
6.  A chronic respiratory disorder, to include pneumonia, asthma, bronchitis, and chronic obstructive pulmonary disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.303.
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's Veterans Benefits Management System (VBMS) electronic file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in June 2014, as well as service treatment records and administrative records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the files shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection
 
The Veteran seeks entitlement to service connection for the residuals of a hernia, strep throat, a right knee cyst, a respiratory disorder, and various right and left foot disabilities.  In pertinent part, it is contended that these disabilities had their origin during the Veteran's period or periods of active military service.  More specifically, it is contended that the Veteran's current right and left foot disabilities (with the exception of pes planus, for which service connection is already in effect) are the result of improperly fitting shoes which he was issued during active military service.
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
 
With regards to the Veteran's claim of entitlement to service connection for the residuals of a hernia, service treatment records dating from the Veteran's first period of active military service are negative for evidence of any such disability.  However, a physical examination conducted as part of the Veteran's service separation examination at the end of his second period of active military service in October 1977 revealed the presence of a left indirect inguinal hernia.  Significantly, at the time of that examination, it was noted that the Veteran would follow up on the aforementioned hernia at his local VA Medical Center should that hernia become "symptomatic."
 
The Board acknowledges that, for a considerable period of time following the Veteran's discharge from his second period of active military service, there was no evidence of treatment for an inguinal hernia.  Nonetheless, during the course of VA outpatient treatment in April 2002, it was noted that the Veteran had undergone a left inguinal hernia repair in 1999.
 
The Veteran argues that he did, in fact, suffer from problems with a hernia while still on active military duty with the United States Navy, but that he failed to seek treatment for that problem at the time, inasmuch as his hernia was asymptomatic.  Based on the evidence the Board is inclined to agree with the Veteran's argument.  Accordingly, resolving reasonable doubt in the Veteran's favor, an award of service connection for the residuals of a left inguinal hernia is in order.  
 
Turning to the issue of entitlement to service connection for strep throat, or the residuals thereof, the service treatment records are entirely negative for any such pathology.  In fact, at the time of the Veteran's final service separation examination in October 1977, a physical examination of his mouth and throat were entirely within normal limits, and no pertinent diagnosis was noted.  Significantly, since the time of the Veteran's final discharge from service, he has received neither a diagnosis of nor treatment for chronic residuals of a strep throat.  Accordingly, absent evidence of a strep throat, or chronic residuals thereof, service connection for such pathology must be denied.
 
As regards the Veteran's claims of entitlement to service connection for a chronic right knee cyst, right and left foot disorders, and a respiratory disability, the Board acknowledges that during his first period of service the Veteran received treatment for various problems with his feet, including a suspected stress fracture of the left os calcis, and metatarsalgia of both feet, reportedly the result of extensive marching, and, on one occasion, jumping into a foxhole.  However, at a July 1965 service separation examination only pes planus was diagnosed.  Service connection is already in effect for pes planus. Significantly, at an October 1972 service entrance examination the Veteran denied any history of foot trouble.  A physical examination of the Veteran's feet conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.
 
The Board acknowledges that, at the time of a service medical examination in December 1974, during the Veteran's second period of active military service, there was noted the presence of bronchopneumonia of the Veteran's right posterior lower lung.  However, it was also noted at that time that the Veteran's bronchopneumonia had been treated, and that he was experiencing no sequelae.  

At the Veteran's October 1977 service separation examination physical examination of his lungs, chest and feet revealed findings that were entirely within normal limits, and no pertinent diagnoses were noted.
 
As regards the Veteran's claimed cyst of the right knee, the Board concedes that, during the Veteran's second period of active military service, he received treatment for various right knee problems, variously described as a Baker's cyst, a lytic lesion of the right proximal tibia, and a gastrocnemius bursa.  However, following a VA medical examination in June 2009, which examination involved a full review of the Veteran's electronic chart and tabbed claims folder, it was the opinion of the examiner that the Baker's cyst with accompanying synovial fluid diagnosed while the Veteran was in the Navy had resolved, with no evidence of any recurrence of the Baker's cyst, and no clinical evidence of any other right knee joint problems.  Under the circumstances, and based on currently available information, the examiner concluded that, while the Veteran did have a Baker's cyst during military service, this was "no longer a medical issue."
 
The Veteran contends that his current respiratory problems had their origin with various upper respiratory infections for which he received treatment during his period or periods of active service.  In that regard, while it is true that, during service, the Veteran did, in fact, receive treatment for upper respiratory infections, at no time was there noted the presence of chronic respiratory pathology.  Moreover, while it is true that, since the time of the Veteran's discharge from service, he has received treatment for various respiratory problems, including bronchitis, asthmatic bronchitis, and chronic obstructive pulmonary disease, there is no competent evidence that any of those disorders had their origin during his period or periods of active military service.  In fact, following a June 2009 VA medical examination  which included a full review of the Veteran's electronic medical records and claims file, the examiner opined that the Veteran's current symptoms of chronic obstructive pulmonary disease were more likely the result of his smoking habit, and less likely a result of his episode of bronchopneumonia with no sequelae which occurred during military service.  In fact, the Veteran's own private physician has indicated that he is unable to correlate the appellant's reported history of pneumonia with his current diagnosis of chronic obstructive pulmonary disease.
 
As regards the Veteran's claimed foot problems, at the Veteran's service separation examination in October 1977, his feet were clinically evaluated as being within normal limits, and no pertinent diagnosis was noted.  Moreover, following the aforementioned VA medical examination in June 2009, the examiner was of the opinion that the Veteran's acquired gout, which reportedly occurred postservice around or about 2001, was less likely than not the result of his military service.  Significantly, that same examiner was of the opinion that the Veteran exhibited no significant residuals of any possible fractures or stress fractures during his military service.  Finally, the examiner indicated that he could find no record of any bunion or abnormal foot architecture during the Veteran's military service, and that his current findings of metatarsus adductus or a bunion were less likely than not secondary to his military service.  In fact, radiographic studies of the Veteran's feet showed no residuals of possible (foot) fractures while on active military service.  Significantly, the Veteran's own private podiatrist, in July 2014, indicated that any attempt to attribute or deny that the Veteran's current foot problems were related to previous injuries sustained while in basic training would be nearly impossible.
 
The aforementioned opinions of a VA physician are highly probative because they were based upon a review of the Veteran's entire VBMS and tabbed claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's electronic and paper claims file, discussed the claimant's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran suffers from any residuals of a strep throat, or that his current chronic obstructive pulmonary disease is in any way related to his period or periods of active military service.  The preponderance of the evidence is also against finding that, to the extent the Veteran currently suffers from chronic right knee or bilateral foot pathology, such pathology is in any way related to his periods of active military service.
 
In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current respiratory pathology, as well as his claimed right knee and bilateral foot problems, to his period or periods of active service.  However, not until 2009, many years following his final discharge from service, did the Veteran file a claim for service connection for any of those disabilities.  As noted above, there is no objective evidence that, either in service, or thereafter, the Veteran suffered from strep throat, or any residuals thereof.  Moreover, the most probative evidence preponderates against finding that any of the disabilities currently at issue had their origin during the Veteran's periods of active military service.  Under the circumstances, and with the exception of the Veteran's claim for service connection for a hernia, his claims for service connection must be denied.
 
The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities at issue to his periods of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, particularly the medical evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causative nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Based on the aforementioned, and with the exception of the Veteran's claimed hernia, the Board is unable to reasonably associate any of the disabilities at issue with the Veteran's period or periods of active military service.  Accordingly, as noted above, the Veteran's claims for service connection must be denied.
 
 
ORDER
 
Entitlement to service connection for the residuals of a left inguinal hernia is granted.
 
Entitlement to service connection for strep throat, or the residuals thereof, is denied.
 
Entitlement to service connection for a right knee cyst, to include a Baker's cyst of the right knee, is denied.
 
Entitlement to service connection for a right foot disorder other than pes planus is denied.
 
Entitlement to service connection for a left foot disorder other than pes planus is denied.
 
Entitlement to service connection for a respiratory disorder, to include pneumonia, asthma, bronchitis, and chronic obstructive pulmonary disease, is denied.


REMAND
 
The Veteran seeks entitlement to service connection for Type II diabetes mellitus, as well as for bilateral hearing loss and tinnitus, however, a review of the record raises some question as to the exact nature and etiology of those disabilities.
 
In that regard, pertinent evidence of record would appear to indicate that during the Veteran's second period of active military service with the United States Navy, he served for some time aboard the USS Mars off the coast of Vietnam.  According to the Veteran, while onboard that ship, he was exposed to Agent Orange.  

In April 2015, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Gray v. McDonald, 27 Vet. App. 313 (2015) addressing VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore ("blue water") rather than a ("brown water") waterway.  At that time, the Court remanded Gray in order the VA might reevaluate its definition of inland waterways, in particular, as that definition applied to Da Nang Harbor.  

In the case at hand, the Veteran argues that his ship was anchored "just off" Saigon during the evacuation of that city, at which time he was exposed to Agent Orange.  Inasmuch as the Veteran seeks service connection for Type II diabetes mellitus based on exposure to herbicides, the Board is of the opinion that further development is necessary in order to allow the AOJ to readjudicate this matter in the first instance once formal guidance from the Veterans Benefits Administration (VBA) is issued regarding the classification of inland (versus "blue water") waterways.
 
As regards the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, following a VA audiometric examination in June 2009, and an addendum to that examination in March 2015, it was the opinion of the evaluating audiologist that the Veteran's hearing loss and tinnitus were unrelated to his periods of active military service.  However, the rationale for that determination was based in large part on the fact that neither hearing loss nor tinnitus were manifest during the Veteran's period or periods of active military service.  Such an opinion fails to take into account the lay evidence of record, in particular, as the medical opinion appears to be based primarily on the absence of any hearing loss or tinnitus during the Veteran's period of active military service.  Significantly, the absence of inservice evidence of a hearing disability is not always fatal to a claim for service connection in that, regardless of inservice test results.  The Veteran may establish entitlement to service connection or a current hearing disability (or, for that matter, chronic tinnitus) by submitting competent evidence that the disability in question is causally related to service.  This is particularly the case in a situation such as the Veteran's, where a private audiologist, in June 2014 correspondence indicated that the Veteran's hearing loss and (inner ear) hair cell damage is "typical of noise exposure," with the result that it is "probable" that the Veteran's damage could have occurred during his time in the Army and Navy."
 
Based on the aforementioned, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:
 
1.  To the extent possible, the AOJ should determine the exact locations of the USS Mars during the period that the Veteran served on that vessel while the vessel was in the territorial waters of the Republic of Vietnam.  Following that determination, the AOJ should review the locations in question in light of the decision in Gray.  The AOJ is to specifically address whether the USS Mars ever entered an inland waterway ("brown water") as defined by VA in light of the holding in Gray.  The AOJ must provide a fully explanatory rationale for any opinion offered.
 
2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2015, the date of the most recent evidence of record, should then be obtained and incorporated in the VBMS electronic file.  The Veteran should be requested to sign any necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS electronic file.  In addition, the Veteran and his representative should be informed of any such problem.
 
3.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  This examination should be conducted by an audiologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the audiometric examination, the examining audiologist must offer an opinion addressing whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus had their origin during, or are in some way the result of, his period or periods of active military service, including service onboard ship off the coast of Vietnam.  In making this determination, the examiner is advised that the absence of hearing loss or tinnitus during service is not always fatal to a service connection claim, and that a negative opinion based solely on the absence of documented inservice hearing loss or tinnitus is not considered adequate.  The examiner is further advised that the Veteran is competent to report having problems with his hearing and/or with tinnitus beginning during service and continuing to date, and that his lay contentions must be considered.  If there is a medical basis to doubt the history as reported, the examining audiologist should specifically so state.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examining audiologist must specify in his report that the VBMS electronic file, as well as the Veteran's Virtual VA file, have been reviewed.
 
4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining audiologist has documented his consideration of all records contained in VBMS and Virtual VA, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.
 
5.  The AOJ should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus, as well as his claim for service connection for Type II diabetes mellitus, to include as the residual of exposure to Agent Orange.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since March 2015.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


